      Case 1:15-cv-08775-LGS-GWG Document 416 Filed 07/17/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------- X
                                                                      :
 DENTSPLY SIRONA, INC.,                                               :
                                      Plaintiff and                   :
                                      Counterclaim Defendant, :           15 Civ. 8775 (LGS)
                                                                      :
                            -against-                                 :    OPINION AND
                                                                      :       ORDER
 DENTAL BRANDS FOR LESS LLC,                                          :
                                      Defendant and                   :
                                      Counterclaim Plaintiff. :
 -------------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        Plaintiff Dentsply Sirona Inc. (“Dentsply”) sues Defendant Dental Brands for Less d/b/a

Dental Wholesale Direct (“Dental Brands”) over Defendant’s resale of Dentsply’s dental

products. On June 7, 2016, Defendant Dental Brands filed its Answer, Affirmative Defenses,

and Counterclaims to the Second Amended Complaint (“Counterclaims”). Defendant’s first

counterclaim alleged that Plaintiff had violated the Sherman Antitrust Act, 15 U.S.C. § 1. On

October 27, 2016, this counterclaim was dismissed for failure to allege an antitrust injury

necessary to confer antitrust standing. See Dentsply Int’l Inc. v. Dental Brands for Less LLC,

No. 15 Civ. 8775, 2016 WL 6310777 (S.D.N.Y. Oct. 27, 2016) (the “2016 Opinion”). Dental

Brands now files a motion pursuant to Federal Rule of Civil Procedure 54(b) for reconsideration

of this decision. For the following reasons, the motion is denied.

        BACKGROUND

        A.       The 2016 Opinion

        The 2016 Opinion assumed the truth of the following facts, which are taken from the

Counterclaims. See id. at *1-2. Dentsply manufactures dental supply products. Dentsply has

authorized distributors to sell its products to dentists in the United States, and three of these
     Case 1:15-cv-08775-LGS-GWG Document 416 Filed 07/17/20 Page 2 of 8




distributors are responsible for over 80% of the domestic retail sales of Dentsply products.

Dental Brands is a discount dental products retailer. It sells Dentsply products in the United

States, having acquired them overseas at lower prices, even though Dentsply did not authorize it

to do so.

       Dentsply’s authorized distributors “agreed among themselves to sell Dentsply[’s]

[p]roducts to dentists at artificially high fixed prices” and brought Dentsply into their conspiracy

to enforce this price fixing agreement. The horizontal price-fixing conspiracy is implemented in

two ways. First, Dentsply engages in a “disinformation campaign” against Dental Brands and

other unauthorized distributors through commercial advertising, print media, e-mails, trade

shows and face-to-face meetings, all directed at dentists. Second, Dentsply threatens to and does

file litigation “without regards for the merits but rather for the purpose of injuring” the

unauthorized dealers. The price-fixing agreement is “coordinated” at dental-industry forums that

have been “held since at least 2008.” “With the participation of [the authorized distributors], the

dental manufacturers[, including Dentsply,] discuss [at these forums] implementing global

pricing strategies, tracking companies supplying discount dealers with the dental manufacturers’

products and afterwards [refusing to supply the companies that supply these discount dealers].”

       Based on these facts alleged in the Counterclaims, the Court dismissed Defendant’s

antitrust counterclaim. See id. at *2-4. The Court applied the Gatt “three-step process for

determining whether a plaintiff has sufficiently alleged antitrust injury.” Id. at *3 (quoting Gatt

Commc’ns, Inc. v. PMC Assocs., L.L.C., 711 F.3d 68, 76 (2d Cir. 2013). The decision described

the three steps as follows:

       “First, the party asserting that it has been injured by an illegal anticompetitive
       practice must identify the practice complained of and the reasons such a practice is
       or might be anticompetitive.” [Gatt Commc’ns, Inc., 711 F.3d at 76] (internal
       quotation marks and alteration omitted). Second, courts “identify the actual injury



                                                  2
      Case 1:15-cv-08775-LGS-GWG Document 416 Filed 07/17/20 Page 3 of 8




       the plaintiff alleges,” i.e., “the ways in which the plaintiff claims it is in a worse
       position as a consequence of the defendant’s conduct.” Id. (internal quotation
       marks omitted). Third, courts compare the “anticompetitive effect of the specific
       practice at issue” to “the actual injury the plaintiff alleges.” Id. (internal quotation
       marks omitted). “It is not enough for the actual injury to be causally linked to the
       asserted violation,” but instead, “in order to establish antitrust injury, the plaintiff
       must demonstrate that its injury is of the type the antitrust laws were intended to
       prevent and that flows from that which makes defendants’ acts unlawful.” Id.
       (internal quotation marks and alteration omitted).

Id.

       Based on the Counterclaims, the 2016 Opinion observed that Dentsply’s alleged

anticompetitive practice was participating in a horizontal minimum price fixing conspiracy with

Dentsply’s authorized distributors. Id. For example, the Counterclaims allege that “Dentsply’s

authorized dealers (‘Dentsply Cartel Members’) conspired horizontally to fix artificially high

price levels at which to sell Dentsply Products . . . .” The Counterclaims further allege, “[t]his

case involves a nationwide agreement, in part, by Dentsply and Dentsply Cartel Members, first,

not to compete on price so as to be able to charge dentists supra-competitive prices for Dentsply

Products.” The 2016 Opinion also observed that Dental Brands’ alleged injury was not Dental

Brands’ paying supracompetitive prices, but rather was (1) lost business due to Dentsply’s

misrepresentations and (2) costs attributable to litigation. Id. The Counterclaims allege,

“Dentsply’s conspiracy has caused Dental Brands for Less antitrust injury in the form of lost

business because of misrepresentations it makes to dentists that the Dentsply products it sells at

discount are not suitable and litigation costs attributable [to] defending ‘sham’ litigation brought

by Dentsply against it.”

       The 2016 Opinion holds that Defendant lacks antitrust standing because its injury was not

the type that the antitrust laws were intended to prevent, even though it flowed from Plaintiff’s

alleged bad acts. See id. (“Assuming arguendo that the [Defendant] adequately allege[s] the




                                                  3
     Case 1:15-cv-08775-LGS-GWG Document 416 Filed 07/17/20 Page 4 of 8




existence of a price-fixing agreement, [it] still fail[s] to state a claim because Dental Brands’

alleged injury does not flow from the anticompetitive impact that the antitrust laws were

designed to prevent.”). Specifically, the 2016 Opinion explains:

       Minimum price-fixing schemes are unlawful because they can force purchasers of
       a product to pay supracompetitive prices. Gatt Commc’ns, 711 F.3d at 77. Dental
       Brands is a competitor of the alleged price fixers and “has not been forced to pay
       higher prices for a product.” Id. As the Supreme Court has made clear, a
       competitor cannot “recover damages for any conspiracy by [antitrust defendants]
       to charge higher than competitive prices in the American market. Such conduct
       would indeed violate the Sherman Act, . . . but it could not injure [plaintiffs]; as
       [defendants’] competitors, [plaintiffs] stand to gain from any conspiracy to raise
       the market price . . . .” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
       574, 582-83 (1986) (internal citations omitted). Dental Brands, as a competitor,
       “may not complain of conspiracies that . . . set minimum prices at any level,”
       Atlantic Richfield Co. v. USA Petroleum Co., 495 U.S. 328, 337 (quoting
       Matsushita, 475 U.S. at 585 n.8), because such a conspiracy would enable Dental
       Brands also to charge higher than competitive prices.

Id. The 2016 Opinion states that Defendant’s alleged injuries were caused “by acts that are

independent of the [alleged price-fixing] agreement.” Id. at *4. “Dental Brands’ alleged injuries

-- lost business and litigation costs” -- the opinion concluded, “may be injuries caused by

Dentsply and associated with the alleged price fixing, but they are not antitrust injuries. Dental

Brands’ injuries do not flow from anticompetitive conduct and are caused by independent

wrongs, such as misstatements. Dental Brands has failed to allege facts sufficient to show that

these damages are the types of injuries the antitrust laws were designed to prevent.” Id.

       B.      IQ Dental Supply, Inc.

       On May 10, 2019, in another case, the Second Circuit affirmed the District Court’s

holding that the plaintiff lacked antitrust standing to challenge the defendants’ boycott of third

parties through which the plaintiff conducted its business. See IQ Dental Supply, Inc. v. Henry

Schein, Inc., 924 F.3d 57, 60 (2d Cir. 2019). But the Second Circuit reversed the District Court’s

holding that the plaintiff lacked antitrust standing to challenge the direct boycott of the plaintiff’s



                                                  4
     Case 1:15-cv-08775-LGS-GWG Document 416 Filed 07/17/20 Page 5 of 8




own business. Id. While the plaintiff, IQ Dental Supply, Inc. (“IQ”), also alleged that the

defendants had engaged in a price-fixing conspiracy, that issue was not part of the appeal. Id. at

61. A footnote added that “[t]he district court dismissed IQ’s price-fixing claims because

competitors cannot claim injury from supracompetitive prices.” Id. at 63 n.2.

       The Second Circuit determined that IQ had sufficiently alleged an antitrust injury from

the direct boycott based on the three-part Gatt test. Id. at 62-65. But as to the second prong --

the plaintiff’s actual injury -- the court distinguished IQ from plaintiffs in cases where courts

denied antitrust standing to a competitor that benefitted from supracompetitive pricing that the

antitrust conspiracy had produced. Id. at 64 (citing Matsushita, 475 U.S. at 583 (1986),

MacPherson’s Inc. v. Windermere Real Estate Servs. Co., 100 F. App’x 651, 654 (9th Cir. 2004)

and Sprint Nextel Corp. v. AT&T Inc., 821 F. Supp. 2d 308, 319-20 (D.D.C. 2011)).

       The Second Circuit then addressed whether IQ was an “efficient enforcer” of the antitrust

laws, which is also a necessary step to establish antitrust standing. Id. at 65-68. The Second

Circuit held that IQ was not an efficient enforcer to challenge the boycotts of the third parties,

see id. at 65-67, but that IQ was an efficient enforcer to challenge the boycotts of its own

business. Id. at 67-68. The court found that IQ’s injury with respect to the direct boycotts was

“neither indirect nor derivative” and that IQ was “the most-motivated plaintiff” to challenge

these acts. Id. at 68. In reaching this decision, the Second Circuit rejected an argument that the

direct boycott allegations failed to allege joint conduct. Id. It explained that these acts were

alleged as part of the defendants’ “vast and multipronged attack on [the third parties and dental

companies, including IQ]. In other words, IQ ha[d] not alleged that it ha[d] suffered an antitrust

injury from the [d]efendants’ direct boycott in isolation. . . . IQ ha[d] alleged that the




                                                   5
     Case 1:15-cv-08775-LGS-GWG Document 416 Filed 07/17/20 Page 6 of 8




[d]efendants, as part of their elaborate and extensive scheme to force [third parties] out of

business, exerted pressure on some of IQ’s suppliers to boycott IQ.” Id.

       STANDARD

       A court’s non-final order “may be revised at any time before the entry of a judgment

adjudicating all the claims and all the parties’ rights and liabilities.” Fed. R. Civ. P. 54(b). Rule

54(b) is applicable here because the 2016 Opinion’s dismissal of Defendant’s antitrust

counterclaim was a non-final order and judgment has not been entered. A party seeking relief

under Rule 54(b) must do so “within the strictures of the law of the case doctrine.” Virgin Atl.

Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992); accord Marshall v.

Annucci, No. 18 Civ. 6673, 2020 WL 2904850, at *1 (S.D.N.Y. June 3, 2020).

       “The doctrine of the law of the case posits that if a court decides a rule of law, that

decision should continue to govern in subsequent stages of the same case.” Aramony v. United

Way of Am., 254 F.3d 403, 410 (2d Cir. 2001) (quotation marks omitted); accord Novick v. AXA

Network, LLC, 714 Fed. App'x 22, 24-25 (2d Cir. 2017) (summary order). “Although not

binding, the doctrine counsels a court against revisiting its prior rulings in subsequent stages of

the same case absent cogent and compelling reasons such as an intervening change of controlling

law, the availability of new evidence, or the need to correct a clear error or prevent manifest

injustice.” Starbucks Corp. v. Wolfe’s Borough Coffee, Inc., 736 F.3d 198, 208 (2d Cir. 2013)

(quotation marks omitted); accord Reches v. Morgan Stanley & Co. LLC, 736 Fed. App'x 306,

307 (2d Cir. 2018) (summary order). The law-of-the-case doctrine is “driven by considerations

of fairness to the parties, judicial economy, and the societal interest in finality.” United States v.

Carr, 557 F.3d 93, 102 (2d Cir. 2009); accord Tomasino v. Estee Lauder Cos, Inc., No. 13 Civ.

4692, 2015 WL 1470177, at *1 (E.D.N.Y. Mar. 31, 2015).




                                                   6
     Case 1:15-cv-08775-LGS-GWG Document 416 Filed 07/17/20 Page 7 of 8




       DISCUSSION

       Defendant appears to argue that the Court should reconsider and revise its dismissal of

the antitrust counterclaim for two reasons -- first, that IQ Dental Supply, Inc. made a change in

controlling law that militates against the law of the case doctrine; and second, that the 2016

Opinion fails to identify the correct antitrust violation and antitrust injury, and therefore the

Court should reconsider its dismissal to prevent manifest injustice. Both arguments are

mistaken.

       IQ Dental Supply, Inc. does not change controlling law, nor does it compel the

conclusion that Dental Brands has antitrust standing. The 2016 Opinion held that Dental Brands

does not have antitrust standing because the Counterclaims fail to allege that Plaintiff’s

anticompetitive conduct caused Dental Brands an “injury [that] is of the type the antitrust laws

were intended to prevent.” Dentsply Int’l Inc., 2016 WL 6310777, at *3 (quoting Gatt

Commc’ns, Inc., 711 F.3d at 76). “Minimum price-fixing schemes are unlawful because they

can force purchasers of a product to pay supracompetitive prices,” the opinion stated, and

“Dental Brands is a competitor of the alleged price fixers and ‘has not been forced to pay higher

prices for a product.’” Id. (quoting Gatt Commc’ns, Inc., 711 F.3d at 77). Nothing in IQ Dental

Supply Inc. changes this rule of law. The Second Circuit relied on the same Gatt test and did not

change the law regarding whether a competitor can bring an antitrust claim alleging a minimum

price fixing scheme. Indeed, the Second Circuit noted in a footnote that IQ’s price-fixing claims

had been dismissed “because competitors cannot claim injury from supracompetitive prices.” IQ

Dental Supply, Inc., 924 F.3d at 63 n.2.

       Contrary to Defendant’s argument, reconsideration of how the 2016 Opinion defines the

alleged antitrust violation and injury is unnecessary to prevent manifest injustice. The 2016




                                                   7
     Case 1:15-cv-08775-LGS-GWG Document 416 Filed 07/17/20 Page 8 of 8




Opinion defines Dentsply’s antitrust violation precisely as the Counterclaims did, as is required

on a Rule 12(b)(6) motion to dismiss for failure to state a claim. The Counterclaims repeatedly

allege a horizontal price fixing conspiracy among Dentsply’s authorized dealers to protect their

supracompetitive profits, with Dentsply’s role as a co-conspirator to eliminate discount dealers,

such as Dental Brands, to further the price fixing conspiracy. Defendant now, almost four years

after the 2016 Opinion, argues that that the antitrust violation is not price-fixing, but Dentsply’s

“overarching market-exclusion conspiracy to eliminate Dental Brands . . . and other discounters’

competition so to control the market.” That is not the antitrust violation alleged in the

Counterclaims. Dentsply’s exclusionary conduct -- consisting of misrepresentations and sham

litigation -- is alleged to be merely an act in furtherance of the price fixing conspiracy.

Relatedly, Dental Brands now argues that the antitrust injury is not lost business and litigation

costs, but being made worse-off due to Dentsply’s distortion of the dental supply market. This is

also contrary to what the Counterclaims allege.

       There is no legal basis to amend the 2016 Opinion, nor is amendment required to prevent

manifest injustice. To the contrary, it would be unjust and highly prejudicial to Plaintiff to

introduce a new counterclaim now, when fact discovery has been completed, Defendant’s motion

for summary judgment on the merits has been briefed and decided, and all that remains is the

completion of damages discovery and any related motion.

       CONCLUSION

       For the reasons herein, Defendant’s motion pursuant to Rule 54(b) is denied. The Court

of Clerk is respectfully directed to close docket no. 404.


Dated: July 17, 2020
       New York, New York




                                                  8
